Citation Nr: 9907952	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-42 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for 
Reiter's syndrome and systemic lupus erythematosus, on a 
direct basis.

2.  Entitlement to service connection for Reiter's syndrome 
and systemic lupus erythematosus, claimed as due to exposure 
to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for hepatitis, claimed 
as a liver disorder, on a direct basis.

5.  Whether there was clear and unmistakable error in 
previous rating decisions dated December 3, 1969; March 25, 
1976; May 21, 1976; and January 14, 1995.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to warrant reopening a claim seeking service 
connection for Reiter's syndrome and systemic lupus 
erythematosus.  In this regard, it is noted that an October 
1984 Board decision had previously denied service connection 
for a disability diagnosed as Reiter's syndrome (in an 
attempted reopening following a Board denial in July 1978), 
and an August 1988 rating decision had denied a subsequent 
attempt to reopen the issue.  A notice of disagreement 
pertaining to the October 1990 rating decision was received 
from the veteran's representative in May 1991.  A statement 
of the case was furnished in January 1992.  A substantive 
appeal was received in March 1992.  Supplemental statements 
of the case regarding this issue were provided in October 
1992 and February 1996.

Also appealed was a September 1996 rating decision which 
determined that service connection for Reiter's syndrome and 
systemic lupus erythematosus was not warranted as a result of 
Agent Orange exposure, and also determined that there was no 
clear and unmistakable error in previous rating decisions 
dated December 3, 1969, March 25, 1976, May 21, 1976, and 
January 14, 1995.  The veteran submitted a notice of 
disagreement in November 1996, pertaining to the denial of 
service connection for Reiter's syndrome and systemic lupus 
erythematosus due to Agent Orange exposure.  He was furnished 
with a statement of the case pertaining to that issue in 
November 1996.  Another rating decision, in December 1996, 
denied claims seeking service connection for hepatitis, 
claimed as a liver disorder, on a direct basis, and also 
seeking service connection for peripheral neuropathy, claimed 
as due to Agent Orange exposure.  The veteran submitted a 
statement in August 1997, which was accepted as his notice of 
disagreement pertaining to the September 1996 finding of no 
clear and unmistakable error in the claimed previous rating 
decisions.  It was also accepted as his notice of 
disagreement pertaining to the claimed liver disorder and 
peripheral neuropathy.  The veteran was furnished a statement 
of the case regarding those three issues in August 1997.  The 
veteran submitted a VA Form 9 which was received in September 
1997.  Although this VA Form 9 did not specify any issues, it 
was accepted as a substantive appeal perfecting his appeal as 
to the issues of entitlement to service connection for 
Reiter's syndrome and systemic lupus erythematosus as a 
result of Agent Orange exposure; entitlement to service 
connection for hepatitis, claimed as a liver disorder, on a 
direct basis; entitlement to service connection for 
peripheral neuropathy, as due to Agent Orange exposure; and 
whether there was clear and unmistakable error in previous 
rating decisions dated December 3, 1969; March 25, 1976; May 
21, 1976; and January 14, 1995.  The veteran also was 
furnished a supplemental statement of the case, in February 
1998, pertaining to the issue of entitlement to service 
connection for Reiter's syndrome and systemic lupus 
erythematosus, as a result of Agent Orange exposure.

It is also noted that the veteran initially appealed a 
January 1992 rating decision, which denied his claim seeking 
an increased evaluation for his service-connected post-
traumatic stress disorder (PTSD), then evaluated as 30 
percent disabling.  The veteran submitted a notice of 
disagreement with that rating decision in October 1992, was 
furnished with a statement of the case in January 1993, and 
submitted a substantive appeal in February 1993.  The veteran 
also appealed a January 1996 rating decision which denied his 
claim seeking a total disability rating based upon individual 
unemployability.  The veteran submitted a notice of 
disagreement with that rating decision in February 1992, and 
was furnished a statement of the case and submitted his 
substantive appeal in March 1996.  Subsequently, the 
evaluation for the veteran's PTSD was increased to 70 percent 
by a January 1994 rating decision, and increased again to 100 
percent disabling by a September 1996 rating decision.  As 
the claims for an increased evaluation and for individual 
unemployability were fully satisfied by the grant of the 100 
percent disability evaluation, those issues are no longer 
before the Board on appeal.

It is also noted that the claims file contains several 
letters from the veteran, which were received at the Board 
after his claim was certified to the Board on April 7, 1998.  
Specifically, a letter from the veteran was received on July 
6, 1998, in which he stated he had additional evidence to 
submit which he had not yet prepared.  Another letter, 
received on July 22, 1998 repeated this assertion.  Those 
letters were construed by the Board as a Motion to Extend 
Time to submit additional evidence under 38 C.F.R. § 
20.1304(b) (1998).  The Board granted this Motion and 
informed the veteran, in a letter dated August 11, 1998, that 
appellate review would be held in abeyance for 60 days to 
allow for the submission of any additional evidence.  It was 
indicated that the Board would then proceed with the review 
of his claims.  The veteran responded with another letter, 
received on September 8, 1998, which thanked the Board for 
the extension of time and also enclosed a signed waiver 
indicating that he wished to waive RO consideration of any 
additional evidence submitted, in accordance with 38 C.F.R. 
§ 20.1304(c) (1998).  However, no additional evidence was 
actually received, other than the veteran's letters and the 
contentions therein.

In this regard, the Board notes the governing regulation 
provides that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the appellant 
or representative.  38 C.F.R. § 20.1304 (1998).  However, we 
note that the letters submitted by the veteran directly to 
the Board contain only his contentions, and do not contain 
any evidence that was not previously reviewed and considered 
by the RO.  Accordingly, it is arguable that 38 C.F.R. 
§ 20.1304 would not be for application in the case at hand, 
as the evidence submitted consisted only of the veteran's 
contentions which had previously been considered by the RO, 
and therefore would not be "pertinent" evidence as 
described in 38 C.F.R. § 20.1304.  In any event, the Board 
need not make that determination, as the veteran has 
submitted a waiver of RO review of his letters, and the Board 
will consider them accordingly and need not remand the case 
to the RO for that purpose.

We recognize that a January 1998 VA examination, as well as 
numerous letters from the veteran, came after the August 1997 
statement of the case pertaining to the issues of entitlement 
to service connection for hepatitis, on a direct basis; and 
peripheral neuropathy, as due to Agent Orange exposure; and 
the issue of whether there was clear and unmistakable error 
in previous rating decisions dated December 3, 1969; March 
25, 1976; May 21, 1976; and January 14, 1995.  However, the 
Board finds that a remand is neither required nor appropriate 
as to those issues as it would only needlessly delay the 
resolution of those claims.  The Board finds the situation is 
governed by the application of 38 C.F.R. § 19.37 (1998), 
which provides that, if the statement of the case and any 
prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his or her representative as provided in section 19.31, 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the statement of 
the case or a prior supplemental statement of the case or the 
additional evidence is not relevant to the issue, or issues, 
on appeal.  As to the issues of entitlement to service 
connection for hepatitis, on a direct basis, and peripheral 
neuropathy, as due to Agent Orange exposure; and the issue of 
whether there was clear and unmistakable error in previous 
rating decisions dated December 3, 1969; March 25, 1976; May 
21, 1976; and January 14, 1995; the Board finds that the 
evidence subsequently received either duplicated evidence 
previously of record which was discussed in the statement of 
the case, or was not relevant to those issues.  Accordingly, 
the Board will proceed to review those issues within the 
decision portion of this determination hereinbelow.

Finally, it is noted that, in a document received at the RO 
in June 1996, the veteran made an allegation of clear and 
unmistakable error in an October 1984 decision by the Board.  
As part of the September 1996 rating decision, the RO noted 
that the veteran must be informed that if he wishes to claim 
clear and unmistakable error with a decision of the Board, he 
must write directly to the Board with his claim.  The veteran 
was provided a copy of the rating decision as indicated by 
his letter of notification of the rating decision.  The 
record indicates that the veteran did not subsequently raise 
the issue of clear and unmistakable error in the Board's 
October 1984 decision.  For the benefit of the veteran's 
enlightenment, the Board notes that recently-enacted 
legislation, Public Law No. 105-111, 111 Stat. 2271 (1997), 
created a new section 7111 in title 38 of the United States 
Code, giving the Board authority to revise prior Board 
decisions on the grounds of clear and unmistakable error.  
The Secretary of Veterans Affairs has issued regulations 
implementing this statutory authority.  See 64 Fed. Reg. 
2,134 (Jan. 13, 1999) (to be codified at 38 C.F.R. § 20.609 
(c)(4) and Part 20, Subpart O); 64 Fed. Reg. 7,090 (Feb. 12, 
1999) (to be codified at 38 C.F.R. § 20.1405 (a)).  However, 
the Board need not address this point further as, at present, 
there is no pending claim before us of clear and unmistakable 
error regarding the previous Board decision.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  By decision of July 1978, the Board denied entitlement to 
service connection for Reiter's syndrome, noting that the 
disease included various symptoms, including those claimed to 
be associated with systemic lupus erythematosus.  The Board 
again denied service connection for Reiter's syndrome in a 
decision of October 1984.  An attempt to reopen the claim of 
service connection for systemic lupus erythematosus was 
denied by the RO in August 1988, and that decision became 
final when not appealed.

3.  The evidence introduced into the record since August 1988 
is either cumulative and repetitious of evidence previously 
considered, or it does not bear directly and substantially 
upon the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with Reiter's 
syndrome and systemic lupus erythematosus, as well as 
peripheral neuropathy, the first such diagnosis of record was 
in 1975 and 1976, respectively, several years after the 
veteran's separation from service.

6.  No medical evidence has been submitted to show that the 
veteran is suffering from Reiter's syndrome and systemic 
lupus erythematosus due to Agent Orange exposure in service.

7.  No medical evidence has been submitted to show that the 
veteran is suffering from peripheral neuropathy due to Agent 
Orange exposure in service.

8.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for either Reiter's syndrome and systemic lupus 
erythematosus, or peripheral neuropathy, on the basis of 
Agent Orange/herbicide exposure.

9.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with hepatitis, which 
was first diagnosed in 1975, service medical records are 
entirely negative for any complaints, treatment, or diagnosis 
pertaining to hepatitis, and there is no competent evidence 
of record of a nexus between the current diagnosis and the 
veteran's service or any incident therein.

10.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for hepatitis, claimed as a liver disorder, on a 
direct basis.

11.  By rating decision dated December 3, 1969, service 
connection was granted for residuals of a pyogenic infection, 
which was assigned a noncompensable disability evaluation, 
and service connection was denied for malaria.  The veteran 
was provided with notice of that rating decision and did not 
appeal.

12.  By rating decision dated March 25, 1976, the veteran was 
granted a permanent and total disability rating for non-
service-connected pension benefits, effective from July 24, 
1975.  The veteran was provided with notice of that rating 
decision and did not appeal.

13.  By rating decision dated May 21, 1976, an earlier 
effective date of October 2, 1974, was assigned for the 
veteran's pension benefits.  The veteran was provided with 
notice of that determination in the rating decision and did 
not appeal.  That rating decision further continued the 
denial of claims seeking service connection for Reiter's 
syndrome, systemic lupus erythematosus, and rheumatoid 
arthritis.  The veteran appealed that portion of the rating 
decision, and the denial of service connection was continued 
by the Board in a decision issued in July 1978.  The veteran 
has not made a claim of clear and unmistakable error 
pertaining to the July 1978 decision of the Board.

14.  By rating decision dated January 14, 1995, service 
connection was denied for porphyria cutanea tarda.  The 
veteran was provided with notice of that rating decision and 
did not appeal.

15.  The veteran has not made sufficient allegations that the 
correct facts, as they were known at the time of the December 
3, 1969; March 25, 1976; May 21, 1976; and January 14, 1995, 
rating decisions, respectively, were not before the 
adjudicators, or that statutory or regulatory provisions then 
extant were incorrectly applied.  Nor has the veteran alleged 
that one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of these 
adjudications would have been manifestly different but for an 
alleged error.  Rather, the veteran has merely expressed 
general disagreement with the outcome of those rating 
decisions, by indicating disagreement with how the RO weighed 
or evaluated the facts before it in rendering its 
determinations.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1978 and October 1984 
denials, by the Board, and the August 1988 denial of 
reopening, by the RO, of the claim for service connection for 
Reiter's syndrome, to include systemic lupus erythematosus, 
is not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5107(b), 5108 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for Reiter's syndrome and systemic lupus 
erythematosus, claimed as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 
(e) (1998).

3.  The veteran has not submitted a well-grounded claim of 
service connection for peripheral neuropathy, claimed as due 
to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a), (e) (1998).

4.  The veteran has not submitted a well-grounded claim of 
service connection for hepatitis, claimed as a liver 
disorder, on a direct basis.  38 U.S.C.A. §§ 1101, 1110, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

5.  The veteran's claim that rating decisions dated December 
3, 1969; March 25, 1976; May 21, 1976; and January 14, 1995, 
were clearly and unmistakably erroneous is legally 
insufficient.  38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

Review of the veteran's DD Form 214 indicates that he served 
in the Republic of Vietnam.  The veteran's DA Form 20 reveals 
his service in Vietnam was from April 1968 to January 1969.

A careful review of the service medical records discloses 
that, upon enlistment examination in October 1967, the 
veteran reported that he had sustained a torn left pectoral 
muscle two years earlier and had it surgically repaired, and 
that he had a history of sprains and of a right knee injury 
in the past.  The examination indicated that these were no 
problem at that time, and the veteran was determined to be 
qualified for duty.  A clinical record in January 1968 noted 
that the veteran complained of pain in the left shoulder and 
an inability to do pull-ups.  On examination by the 
orthopedic clinic, a well-healed surgical scar was noted and 
the shoulder was described as doing well with good range of 
motion.  The veteran was given a profile for one week.

Further review of service medical records after the veteran's 
arrival in the Republic of Vietnam reveals that, in May 1968, 
he was treated for a small pustule on the left foot.  
Clinical records from August 1968 and September 1968 show 
that he was seen on several occasions for skin infections 
with abscesses, impacting the arms and legs.  Diagnostic 
impressions of staphylococcal abscesses and of bullous 
impetigo were reported.  A September 19 clinical note 
indicates treatment consisting of phisohex washing four times 
a day, and procaine penicillin injections, once daily.  On 
September 22, per both a clinical note and a doctor's order, 
the procaine penicillin was discontinued and oral penicillin, 
four times a day, was ordered.  The record shows clinical 
monitoring of temperature, approximately four times a day, 
from September 19 through 27 (four readings were 100º, one 
reading was 102.4º, and one, not fully legible, appears to 
have been 101.8º; all the others ranged from 97º to 99.6º, 
most of them - 21 readings - at or below the normal 98.6º).  
A note dated September 25 indicated he was admitted to the 
ward for "FUO" (fever of undetermined origin); on the 27th, 
he was noted to be feeling much better.  By the end of 
September 1968, the lesions were reported as being clear and 
the veteran was said to be doing well.  A clinical record in 
January 1969 noted the veteran was treated for a laceration 
within his mouth after falling.

After the veteran's return from Vietnam, there are additional 
clinical records showing treatment for a blister on the right 
foot in April 1969.  He was also seen on numerous occasions 
in May 1969, for symptoms related to upper respiratory 
infection.  In July 1969, he was treated after striking his 
right great toe and having the toenail fall off.  On 
separation examination, in August 1969, the veteran indicated 
on his report of medical history that he had not experienced 
swollen or painful joints, back trouble of any kind, bone or 
joint deformity, or knee problems.  He mentioned no 
complaints associated with the genitourinary system.  He 
further denied any problems with urination or history of 
venereal disease.  Clinical evaluation was normal except for 
multiple lesions of the skin on the lower extremities due to 
staphylococcus.  The service medical records were negative 
for any complaints, symptoms, treatment, or diagnosis of 
Reiter's syndrome, systemic lupus erythematosus, or any 
related symptoms, and were negative for hepatitis, peripheral 
neuropathy, and any residuals of Agent Orange exposure.

The veteran's original application for disability 
compensation was received in September 1969, and sought 
service connection for "jungle rot," "malaria," "and all 
other disabilities of record."  As to pertinent treatment 
during service, he referred to jungle rot and malaria.  He 
filed another application for disability compensation in the 
same month, claiming service connection for "jungle rot, 
bacterial infection of the legs, feet and arms."  At that 
time, the veteran made no claims regarding Reiter's syndrome, 
systemic lupus erythematosus, or any related symptoms, nor 
for hepatitis, peripheral neuropathy, or any residuals of 
Agent Orange exposure.

Upon VA examination in October 1969, the veteran's only 
complaint was that once in a while he would get an occasional 
itch on both legs and ankles as well as on his arms.  He also 
reported that, about a year earlier, when in service, he had 
developed a fever of undetermined origin.  It was stated that 
malaria smears were negative, and the fever resolved, and he 
had been asymptomatic since.  General medical examination, 
excluding the special dermatological evaluation, was normal.  
Dermatologic consultation noted that he had many depressed, 
slightly pigmented brown scars, varying in size, scattered 
about the legs.  A residual scar was also present on the 
right wrist.  There was no clinical evidence of current 
activity.  The diagnosis was residual scars, probably 
secondary to a severe pyogenic infection.

By rating action taken on December 3, 1969, the RO granted 
service connection for residuals of pyogenic infection 
(claimed jungle rot and bacterial infection legs, feet and 
arms) and assigned a noncompensable evaluation.  Malaria, 
claimed by the veteran, was held not to be shown by the 
evidence of record.  The veteran was notified of this 
decision and of his appellate rights in December 1969.  The 
record indicates that he did not initiate an appeal.

The next communication from the veteran was received in July 
1975, when he submitted an income statement relating that he 
now had Reiter's syndrome.  He reported the date of onset of 
his Reiter's syndrome as being in July 1975.  With this, the 
veteran submitted an article entitled "Reiter's Disease" 
from the Archives of Internal Medicine.

A private medical record indicated treatment of the veteran 
in April 1975 and a diagnosis of Reiter's syndrome.  The data 
recorded for clinical purposes indicated that symptomatology 
had begun about two months earlier, when the veteran was in 
Mexico.  It was stated that he had been there for about 5 
weeks, on a good diet, when he developed a marked case of 
diarrhea.  Later, he was in Florida, where he developed some 
mucocutaneous lesions on the corona.  He went to a public 
health clinic and was told that he did not have venereal 
disease.  He also complained of some burning in the eyes.  
After evaluation, the physician concluded that the veteran's 
symptoms appeared to represent Reiter's syndrome.

A record of VA hospitalization in June 1975 notes the veteran 
was admitted with a history of progressing, debilitating 
polyarthritis of three months' duration.  The history 
indicated he was a long-distance runner and coach who had 
been in good general health until four months earlier when, 
while in Mexico, he had developed a four-day episode of 
diarrhea which resolved spontaneously.  Several weeks later, 
he experienced "red eyes" which he attributed to swimming 
in chlorinated water.  Several days later, he developed joint 
pain and swelling in his ankles and the joints of his feet.  
The joint pain spread to involve his knees, ankles, elbows, 
shoulders, hips, and other joints.  After the arthritis 
began, he noted erythematous macular lesions on the glans 
penis, which ulcerated.  He was initially treated for 
venereal disease, but had been seen by various physicians in 
the interim who told him that he had Reiter's syndrome.  In 
the course of hospitalization, a physical evaluation was 
accomplished and special tests were conducted.  The pertinent 
diagnosis was of Reiter's syndrome.

A record of VA hospitalization revealed the veteran was next 
admitted for treatment of his Reiter's syndrome in July 1975.  
At that time, he described some pain in his knee while 
running a year or two prior to the present episode.  However, 
he was apparently quite well and training for the upcoming 
Boston Marathon the past winter and was running some 15 miles 
per day.  He repeated the history of having been in Mexico in 
February 1975, when he experienced an episode of diarrhea 
and, after returning home, awakening with a painful joint in 
his foot in March 1975.  Another current condition report 
noted the veteran had been jogging, swimming, and "feeling 
great" until three months before.  He also related that, 
while in the military, he was hospitalized on numerous 
occasions for jungle rot and on one occasion for a fever of 
unknown origin.  The veteran also gave a history of joint 
stiffness two or three times in 1969-70 following his 
service, especially after strenuous exercise such as jogging, 
worse when it rained or snowed.  Regarding his genitourinary 
history, the veteran noted no history of venereal disease, 
but he noted the onset of penile sores or lesions at the time 
of his present illness about three months before.  After 
examination and evaluation in the course of hospitalization, 
the pertinent diagnosis was Reiter's syndrome.

A private medical report from S. F. Stockhammer, D.O., dated 
in August 1975, indicated the veteran had been treated on two 
occasions, in March 1975 for swollen feet for four or five 
days duration, and in April 1975, with physiotherapy.

A private medical report from D. F. Healy, M.D., dated in 
September 1975, indicated the veteran had been treated in 
November 1972 for a complaint of pain and disability of both 
knees, right worse than left.  Examination of the knees at 
that time revealed bilateral subluxating patellas, which was 
confirmed by X-ray.  It was opined that veteran had a long 
standing condition, and it was recommended that he do some 
specific exercises and be reexamined at a later date.

Subsequently received was the discharge report from the 
veteran's earlier VA hospitalization, indicating the veteran 
had remained hospitalized from July 1975 to December 1975.  
At time of discharge, his arthritis was described as well 
controlled and the rheumatoid factor was negative.  However, 
it was also noted that the veteran should be followed closely 
to rule out the possibility of lupus, and he was advised to 
stay out of the sun.  The final diagnosis was Reiter's 
syndrome; possible discoid lupus; and possible salicylate-
induced hepatitis.

A report of VA hospitalization in January and February 1976 
is of record, which indicated the veteran had recent 
transient proteinuria and a skin rash of the malar portion of 
the face which, on biopsy, showed immuno-globulin deposits 
consistent with lupus.  There were also two episodes of 
abdominal pain associated with a tender palpable liver.  
Examination also revealed both muscle weakness and sensory 
deficit.  It was noted that a neurological consultation 
indicated peripheral neuropathy consistent with systemic 
lupus erythematosus.  The diagnosis was of Reiter's syndrome 
and systemic lupus erythematosus.

During this development, the veteran submitted a claim, in 
March 1976, seeking non-service-connected pension benefits.  
By a rating decision dated March 25, 1976, he was granted a 
permanent and total disability rating for non-service-
connected pension purposes, effective from July 24, 1975.  
The veteran was notified of this rating decision in April 
1976.

In a statement received in April 1976, the veteran indicated 
that he had last worked on October 1, 1974.

Subsequently received were additional records of VA 
hospitalization from March to May 1976.  These repeated the 
previously provided history of pertinent symptomatology 
beginning in 1975, following an episode of diarrhea in 
Mexico.  The veteran then went on to develop marked diarrhea, 
arthritis, conjunctivitis, urethral discharge, circinata 
balanitis, and mouth ulcers with a right axillary rash.  
After about six months, all manifestations disappeared except 
for the arthritis, which continued.  Subsequent symptoms and 
manifestations were reported.  In conclusion, it was opined 
that the veteran's course was consistent with a typical 
Reiter's syndrome; it was felt this was a unifying diagnosis 
which covered all of the veteran's manifestations and that 
the additional diagnosis of systemic lupus erythematosus was 
not necessary.

By a rating decision dated May 21, 1976, an earlier effective 
date was assigned for the veteran's non-service-connected 
pension benefits, effective from October 2, 1974, which was 
the day after the date the veteran had reported he had last 
worked.  The rating decision also continued the denial of 
service connection for rheumatoid arthritis and systemic 
lupus erythematosus, which had been previously denied by a 
rating decision dated March 2, 1976.  The veteran was 
provided notice of this rating decision and of his appellate 
rights, by mail, in June 1976.  The record indicates that he 
did not initiate an appeal regarding the effective date of 
the non-service-connected pension benefits.  He did 
subsequently initiate an appeal regarding the rheumatoid 
arthritis and systemic lupus erythematosus issues.

A prescription statement, dated in September 1976 and signed 
by G. Shaw, M.D., stated that he had first seen the veteran 
in April 1971, complaining of swelling and pain of the left 
knee but with no injury on examination or by X-ray study.  It 
was noted he had seen the veteran several times during the 
succeeding two years for identical complaints, but had not 
seen him for the two years after that.

Subsequently received was a private medical report from K. V. 
Larson, M.D., dated in September 1976, which indicated he had 
seen the veteran in 1969, 1970, 1971, and 1972, for routine 
physical examinations at the University of Maine.  It was 
also reported that, in February 1971, he had signed a slip 
for the veteran to have whirlpool bath treatment at the 
physiotherapy room because of recurrent discomfort in the 
knees, hips and back.  It was stated the veteran also saw Dr. 
Hanley and Dr. Russell for those recurrent joint problems.  
It was also reported that the veteran had been treated in 
January 1972 for episodes of nausea, vomiting, and dizziness, 
and in January 1973 for an acute left lower back strain.

Numerous lay statements were received in November  1976.  
Among these statements, R.H.M. related that he had known the 
veteran since they were students at the University of Maine, 
and that the veteran's complaints or his observations of the 
veteran included inflamed eyelids, scars, swollen joints, and 
occasional fatigue.  T.B. reported that the veteran had been 
an outstanding athlete, and that in 1975-1976 he bad been 
living in agony.  C.J.U. stated that he served with the 
veteran in 1968-1969 and that both of them experienced 
infections and were hospitalized with similar symptoms which 
were termed "jungle rot."  The symptoms were described as 
diarrhea, lesions, swelling, red eyes, nausea, fatigue, and 
weakness.  C.F.S., the Director of Pharmacy of the Calais 
Regional Hospital, related that, shortly after the veteran's 
return from service, his (the veteran's) knees were swollen, 
as were his toes, and he had sores on them.  At that time, he 
suggested that the veteran take aspirin for pain and 
inflammation and that he soak his feet.  D.E. reported that, 
after the veteran returned home, he observed the veteran's 
athletic ability to be hampered as a result of problems he 
had with his knees, and the veteran often complained about 
problems he was having with his knees, leg, etc.  R.D. 
related that he served with the veteran and visited him many 
times in the barracks when he was suffering from infectious 
lesions and swollen joints.  J.L.G., Jr., indicated that, two 
years after the veteran returned home from service, he 
noticed that the veteran was not performing up to his 
capabilities, as he seemed to get tired easily and complained 
of discomfort in his knees, feet, and the back.  J.R.S. 
stated that he was Director of Athletics at the University of 
Maine, and that the veteran played basketball and ran in 
cross country in spite of frequent pain in his legs and feet, 
and at times he had back discomfort and wore a special brace 
when riding in the team bus.  It was also mentioned that he 
made arrangements for the veteran to see Dr. Lane, Dr. 
Hanley, and Dr. Shaw and that, to the best of his knowledge, 
the veteran followed the treatment prescribed by each.

In January 1977, a VA physician reviewed the veteran's entire 
file and stated that he could not find evidence of service 
connection for his Reiter's syndrome.  It was stated that his 
residuals of pyogenic infection during service could not be 
related to Reiter's syndrome.  It was concluded that all of 
the veteran's recent symptoms could be covered by the 
Reiter's syndrome.

Also received were additional VA medical records that 
indicated the veteran had been hospitalized in September 
1976, and again from October 1976 to November 1976, with a 
continued assessment of Reiter's syndrome.

Received in May 1977 was a private medical report from Edward 
J. Goetzl, M.D., of the Harvard Medical School.  This report, 
dated in November 1976, stated the veteran had given a 
history of noticing the onset of swelling in his left ankle 
and left great toe in March 1975, which progressed to a 
diffuse polyarthritis with accompanying diarrhea, urethritis, 
balanitis, oral ulcers and conjunctivitis.  The veteran's 
current condition was classified as chronic active 
spondylitis secondary to Reiter's syndrome.

In May 1977, the veteran submitted copies of photographs 
which he indicated were taken while he was a patient at a 
hospital in Vietnam in 1968.  One of the pictures reflected 
scars on his legs, with the inscribed notation "jungle 
rot." The other photograph reflected the veteran lifting 
weights, with a notation that he was building up his strength 
again.

Within his substantive appeal, submitted in June 1977, the 
veteran argued that his "jungle rot," incurred in service, 
represented the early manifestations of his subsequently 
diagnosed disorders.  In his statement, the veteran detailed 
a history of athletic achievement during high school, when he 
was a highly successful basketball player and cross country 
runner.  He stated he was hospitalized many times in Vietnam, 
although the present record only shows him as having been 
hospitalized four times.  He stated the reason for the 
missing records was that he personally removed pages himself 
while returning to the States and destroyed them.  He 
indicated the missing pages discussed symptoms such as a 
swollen penis that indicated he had venereal disease, but he 
had never had sexual intercourse while in Vietnam, so he 
removed these pages because he believed they would create a 
misleading impression.  He stated the missing records also 
showed other problems such as diarrhea, conjunctivitis, 
rashes, and lesions.  The veteran stated that, upon his 
return from Vietnam, he become a member of the track team at 
Fort Carson, Colorado, but experienced knee discomfort and 
fatigue and was unable to perform near the level that he had 
achieved in high school.  The veteran further stated that, 
upon discharge from service, he entered college and attempted 
to regain his physical condition by participating in 
athletics, but was periodically hampered by discomfort of the 
back, knees, and feet.  He stated he visited many doctors 
during his four years of college, and the pain would be 
unbearable at times.

Additional service personnel records were received in October 
1977 from the veteran.  These included a form, dated in 
October 1968, which indicated, in essence, that because of 
persistent sores and swelling of the feet, legs, arms, and 
face, he had been unable to adapt to field duty; that he had 
been in the hospital six times for treatment, each time for 
one to two weeks; and that he was presently on a physical 
profile limiting him to no field duty, and that he had every 
reason to expect continuing trouble with his feet, legs, and 
arms which would seriously hamper his performance in his 
present duty.  Therefore, he was seeking reassignment to be 
an aerial door gunner as he felt he would be more useful as 
such.  A subsequent report indicates the veteran was found 
qualified to perform duty as an aerial gunner, and he was 
given a clearance statement accordingly.

All of the above evidence was considered by the Board in July 
1978.  At that time, the Board noted that the issue certified 
included entitlement to service connection for Reiter's 
syndrome, as well as rheumatoid arthritis and lupus 
erythematosus.  However, the Board construed the issue to be 
service connection for Reiter's syndrome, as that was the 
only disorder with which the veteran was currently diagnosed.  
The Board then denied service connection, finding that the 
Reiter's syndrome was first manifested in 1975, more than 5 
years after service, and was not shown to have been 
manifested in service.

Subsequently received in December 1978 was a private medical 
report from Larry G. Anderson, M.D., in response to a 
question from the veteran regarding whether his current 
problems were related to his complaints during service.  Dr. 
Anderson described his sources of information as the veteran, 
a recent discharge summary from a Veterans Administration 
Medical Center, and detailed notes and records about 
communications from the Board of Veterans' Appeals.  Dr. 
Anderson opined that, by history and previous laboratory 
studies, the veteran had evidence of the unusual combination 
of both Reiter's syndrome and systemic lupus erythematosus.  
It was his opinion that the judgment as to whether the 
veteran's condition was related to his illnesses in service 
was entirely dependent on the validity of the veteran's 
history, and that, if he had back and peripheral joint 
symptoms, urethritis, conjunctivitis, and skin lesions in 
service, that was probably the beginning of his Reiter's 
syndrome.

Received from the veteran's representative in March 1980 was 
a statement indicating the veteran was seeking service 
connection for disabilities on the basis of exposure to Agent 
Orange.  Received from the veteran in May 1980 was a copy of 
a photograph, reportedly of a helicopter spraying Agent 
Orange while in the Republic of Vietnam.

Subsequently received were all the veteran's VA medical 
records spanning the period from 1976 through 1980, including 
a period of hospitalization from July to August 1980.  
Amongst these records was an electromyograph report, dated in 
December 1979, in which the veteran gave a history of Agent 
Orange exposure and also reported paresthesia and aching pain 
in both legs.  The impression noted mild evidence of 
neuropathy and possible tarsal tunnel syndrome bilaterally.  
The records also indicate that the veteran had undergone an 
Agent Orange examination in December 1979, but the 
examination was negative for any specific findings of 
residuals due to Agent Orange.

Another VA medical record, dated in December 1980, noted that 
the veteran was experiencing chronic problems, namely 
polyarthritis diagnosed as atypical Reiter's syndrome and 
also mild peripheral neuropathy.

Received in January 1992 were VA medical records indicating 
treatment throughout December 1981 for Reiter's syndrome and 
ankylosing spondylitis.  There was also a record of VA 
hospitalization in December 1981, which noted the veteran was 
admitted for a liver biopsy due to liver function 
abnormalities.  A history of Agent Orange exposure was noted.  
The final diagnosis was that of hepatitis.

Also in January 1982, the veteran submitted an article 
entitled Joint Rupture in Reiter's Disease, from a 1972 issue 
of the British Journal of Surgery.

In a January 1982 statement, a VA medical report was 
submitted by a physician who indicated that the veteran had 
been under his care for three years.  It was noted that the 
veteran's diagnosis of Reiter's syndrome was first made in 
1975-76 after presentation with classic symptoms of the 
disease.  However, it was stated that the veteran 
subsequently related that the symptoms had appeared during 
the time of his military service and that he had presented 
evidence confirming joint swelling and skin lesions, and the 
veteran also reported experiencing genital lesions, urethral 
discharge, and conjunctivitis.  It was stated that a 
rheumatologist was consulted about the possibility that these 
signs represented Reiter's syndrome, and that the 
rheumatologist's opinion was it was not impossible.

In conjunction with a statement from the veteran, dated in 
November 1982, copies of newspaper articles about his track 
and basketball activities were received, along with other 
articles about Vietnam and copies of photographs from 
Vietnam.  Also submitted were numerous duplicate copies of 
service personnel records, service medical records, and post-
service medical records.

Subsequently received was a neuropsychology report, dated in 
January 1983, from the Tufts New England Medical Center.  
This report indicated a diagnosis of systemic lupus 
erythematosus.  Another letter was received from B. L. 
Ehrenberg, M.D., of the Tufts New England Medical Center, 
dated in February 1983.  This letter noted that net 
conclusions following a neurological work up of the veteran 
were negative, with no evidence of any systemic or peripheral 
nerve damage.  It was noted that this left no explanation for 
the loss of tendon reflexes.  It was also noted that this did 
not rule out the possibility of dioxin-induced changes from 
exposure at some point in the past, but neither was there any 
clear indication in favor of such an explanation.  The report 
also noted findings at present of systemic lupus 
erythematosus, plus a chronic active hepatitis.

Another report, dated in February 1983, by R. Cella, M.D., 
noted the continuation of symptoms of Reiter's syndrome and 
systemic lupus erythematosus.  It was noted that the veteran 
provided a history of having experienced prolonged bouts of 
diarrhea, as well as urethritis and musculoskeletal problems, 
while stationed in Vietnam.  The impression was that of 
Reiter's syndrome, with the most dramatic attack occurring 
after the veteran's trip to Mexico.  However, it was also 
noted that he gave many symptoms suggestive of the disorder 
having developed in Vietnam.  It was also noted that he 
displayed many symptoms of systemic lupus erythematosus, 
although at this time a conclusive diagnosis could not be 
made.  Dr. Cella commented that with a history of Agent 
Orange exposure, one would wonder whether this was implicated 
in his immunologic hyperactivity, as since this occurs with a 
variety of commonly used medications it may be possible.  Dr. 
Cella further stated, however, that to date, he had been 
unable to find any supporting evidence of this.

In April 1983, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a panel of Members of the Board, in Washington, D.C.  
A complete transcript of the testimony is of record.  The 
veteran testified that, during his service in Vietnam, he was 
treated for  skin infections, fevers, and diarrhea, and that 
he also developed a swollen penis, which the doctors thought 
was "clap" of some sort, although the veteran stated this 
was impossible as he had never had intercourse while in 
Vietnam.  (See Transcript, pp. 8-9).  The veteran also 
testified that the reason some of his service medical records 
were missing was that, on his flight back to the United 
States from Vietnam, he destroyed some of the records himself 
to remove any references in the records to his swollen penis.  
(See Transcript, pp. 11-13).  The veteran testified that, 
when he returned and began running at Fort Carson, he 
experienced lots of aches and pains and swelling in the 
joints, but just attributed that to trying to get back into 
shape and did not tell any doctors.  (See Transcript, pp. 13-
16).  He reported that these problems continued when he got 
out of the service and began running track at the University 
of Maine.  (See Transcript, pp. 17-18).

Following the Board's October 1983 Remand decision, an 
attempt was made to obtain any additional records pertaining 
to the veteran's treatment while a student at the University 
of Maine; however, all records obtained from the University 
were duplicates of evidence previously of record.

Another letter was received from R. Cella, M.D., dated in 
November 1983, reporting that he had recently seen the 
veteran for an evaluation.  He noted that the veteran 
reported a history of pustular skin lesions during service, 
as well as low back pain, knee pain, conjunctivitis, and 
urethritis.  He further noted that, although there was little 
documentation, the veteran stated he had intermittent knee 
swelling and warmth during college.  Based upon the 
chronology of veteran's illness, provided by the veteran and 
copies of hospital discharge statements, it was Dr. Cella' s 
opinion that the veteran's initial attack of Reiter's 
syndrome probably occurred during his period of service in 
Vietnam, as the disorder may present in an intermittent 
fashion with complete resolution of symptoms in the interim.  
It was also noted that, at present, the veteran was suffering 
from several other problems, to include mild chronic 
hepatitis, an erythematous skin rash, and peripheral 
neuropathy.  It was noted that the veteran firmly believed 
Agent Orange exposure was the cause of these other problems.  
Dr. Cella stated that the clustering of these cases raised 
the question of exposure to a toxin such as dioxin.

Several lay statements were received in April 1983 and in 
December 1983, to the effect that veteran experienced 
problems with his feet and legs and back while a student at 
the University of Maine.

Received in February 1984 was a letter from Dr. Larson to the 
veteran, which stated, "As I told you on the phone, having 
no records on your case, I cannot make an official response 
to the VA.  I'm sorry, but I cannot give information that I 
do not have."  Another letter, from Dr. Larson to VA, dated 
in April 1984, outlined his treatment of the veteran, with an 
initial routine physical examination in October 1969 and 
another routine examination in September 1972.  The record 
also indicated treatment of an acute low back strain in 
January 1972, which resulted from practicing rebounding in 
basketball practice, and treatment of one incident of 
influenza in January 1972.  There was no other indication of 
treatment.  Dr. Larson also enclosed a copy of his September 
1976 statement, which was already of record and considered by 
the Board in its 1978 decision.

The veteran was seen for a VA arthritis consultation 
examination in March 1984. On the basis of information 
provided by the veteran and information contained in records 
reviewed, the examiner concluded that the first attack of 
Reiter's syndrome was during the veteran's service in 
Vietnam.

All of the above evidence was considered by the Board in 
October 1984.  At that time, the Board issued a decision in 
which it again denied service connection for a disability 
diagnosed as Reiter's syndrome.  The Board noted that the 
medical evidence of record did not confirm the history 
provided by the veteran regarding the onset of his 
disability.

Subsequently received was a letter from a VA physician 
specializing in Rheumatology, dated in August 1985.  This 
letter noted the veteran was alleging a causal relationship 
between his Agent Orange exposure and all of his current 
medical problems.  The veteran's history was discussed in 
detail by the examiner and, amongst the current findings were 
those of Reiter's syndrome, systemic lupus erythematosus, 
nonspecific chronic hepatitis, and alleged Agent Orange 
exposure.  The examiner also commented that "if his 
allegations of onset of his illness while in the service in 
1968 are true his condition may be service connected."

A letter from the veteran's uncle was received in September 
1985, indicating that he had encouraged the veteran to file 
his claim for disability after his service.

The record also indicated that the veteran was determined, by 
the Social Security Administration, to be disabled in January 
1986.

It is noted that, in December 1987, the veteran submitted a 
claim seeking service connection for PTSD.  Since that issue 
is not before us at this time, subsequently received medical 
evidence of record which pertains solely to the veteran's 
PTSD will not be discussed by the Board in this decision.  
Nor will the Board discuss subsequent hearing testimony 
pertaining to the issue of the veteran's PTSD.

In July 1988, the veteran sought to reopen his claim seeking 
service connection for Reiter's syndrome and systemic lupus 
erythematosus.  His request was denied in an August 1988 
rating decision by the RO.  He did not appeal that decision.

Subsequently received were VA outpatient treatment records 
from September 1989 to December 1989, and also a record of VA 
hospitalization in September 1989, which indicated the 
veteran was hospitalized for the nonunion of a fracture of 
the left body of the mandible and right condyle.  The records 
also indicated a history of systemic lupus erythematosus, 
Reiter's syndrome, chronic active hepatitis, and Agent Orange 
exposure, but there was no indication of treatment pertinent 
to these disorders within those records of treatment.

A VA report from the Chief of Rheumatology at the 
Brockton/West Roxbury VA Medical Center (the same physician 
who had prepared the August 1985 report, above), dated in 
October 1990, is of record.  The physician stated the opinion 
that, although the veteran had reported that the symptoms of 
his Reiter's syndrome began during his service in Vietnam, 
there was little evidence within the service medical records 
to support this claim.  It was further stated that no new 
substantiating information had been presented since the 
earlier review in 1985.  The report focused on a service 
medical record which did indicate treatment of a fever of 
unknown origin and indicated an injection of procaine 
penicillin.  It was noted that this type of treatment was 
commonly used for gonococcal urethritis, and such urethritis 
is followed by arthritis, conjunctivitis, skin rash, and 
other manifestations of Reiter's syndrome in some people.  
Accordingly, it was opined that this "could provide a link 
to establish service connection for Reiter's syndrome."

Subsequently received were VA outpatient and inpatient 
treatment records from September 1989 to November 1990, to 
include a period of VA hospitalization in June 1990, for a 
Dupuyten's contracture of the left hand.  These records were 
negative for any treatment pertinent to the current appeal.

VA medical records from February 1992 indicate that the 
veteran underwent the surgical excision of a soft tissue mass 
on the right hand, identified as an epidermal inclusion cyst.

Received from the veteran in May 1992 were copies of a VA 
publication, Agent Orange Review, which discussed in general 
terms that peripheral neuropathy was being added to the list 
of disorders linked to Agent Orange exposure.  Also received 
was an extract discussing dioxin, which apparently came from 
The World of Medicine, published by the Encyclopaedia 
Britannica.

In May 1992, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer at the RO in Boston.  A complete 
transcript of the testimony is of record.  Much of the 
veteran's testimony was essentially duplicative of testimony 
offered previously to the Board in 1983.  The veteran did 
offer additional testimony that he believed that Agent Orange 
was somehow responsible for the physical problems he 
experienced after service.  (See Transcript, p. 2).  

Received in November 1992 was a report, not previously 
received, prepared by Dr. Larson and dated in April 1984.  
This report noted that the veteran gave a history of Agent 
Orange exposure.  The record of treatment was the same as 
previously reported, with treatment for low back strain and 
influenza in 1972, but otherwise normal examinations.  There 
was also an indication of whirlpool treatments in 1971 for 
knee, hip, and back pain.  It was noted that in March 1975 he 
developed diffuse polyarthritis diagnosed as Reiter's 
syndrome.  The impression was that of status post Reiter's 
syndrome, questionable systemic lupus erythematosus, status 
post chronic hepatitis, and also exposure to Agent Orange 
dioxin spray.

Subsequently received was a VA neurology consultation, dated 
in June 1992, indicating that the veteran was seeking to 
document the presence or absence of neuropathy in relation to 
his dioxin exposure.  An electromyograph was performed and 
the findings were of questionable mild tarsal tunnel syndrome 
and sensory neuropathy.  The record was negative for any 
indication the diagnosis was due to Agent Orange.

Following the veteran's claim for residuals of Agent Orange 
exposure in September 1994, a rating decision, dated January 
14, 1995, determined that service connection was not 
warranted for porphyria cutanea tarda, as all records were 
negative for any diagnosis of the condition.  The veteran was 
provided with notice of that rating decision and of his 
appellate rights in January 1994.  He did not appeal.

In June 1996, the veteran appeared and presented testimony at 
a hearing on appeal before a VA hearing officer at the RO in 
Togus.  At the veteran's request, he did not have a 
representative of his designated service organization present 
at the hearing.  A complete transcript of the testimony is of 
record.  The issue discussed during that hearing was the 
veteran's PTSD, which is not pertinent to the matters 
currently on appeal.  However, we note that it was during 
this hearing that the veteran raised a new issue, alleging 
clear and unmistakable error in the rating decisions dated 
December 3, 1969; March 25, 1976; May 21, 1976; and January 
14, 1995.  The veteran, however, made no specific contentions 
regarding what he alleged were the clear and unmistakable 
errors, other than by reading a lengthy statement reiterating 
his contentions and testimony, previously offered, and by 
indicating his general disagreement with the results of those 
rating decisions.  (See Transcript, pp. 1-15).  

In August 1996, the veteran submitted several medical 
journal/treatise articles, one discussing the risk of 
testicular cancer among Agent Orange exposed veterans.  Other 
articles submitted discussed Reiter's syndrome and also 
vasculitis as the basis of cutaneous lesions in Reiter's 
syndrome.  Accompanying VA outpatient treatment records, 
dated in June 1994 and December 1994, indicated the veteran 
was being treated for vascular impotence.

Subsequently received were the veteran's VA outpatient 
treatment records from June 1996 to September 1996.  These 
records indicated treatment of the veteran for a multitude of 
non-specific complaints.  There was indication of a 
continuing assessment of Reiter's syndrome, as well as 
chronic low back pain, and PTSD.

In January 1998, the veteran underwent a VA examination for 
the review of his Reiter's syndrome.  The examiner was asked 
to address the question of the likelihood that the disorder 
had begun in service.  The examiner reviewed the veteran's 
extensive history, and noted the July 1975 report of the 
onset of Reiter's syndrome symptomatology, i.e., 
conjunctivitis, urethritis, and arthritis, with treatment 
having been given in April 1975 and the onset in February of 
that year in Mexico.  It was noted that the veteran 
complained of back pain occasionally and also complained 
bitterly of arthritis and his inability to be an athlete.  He 
further reported that this had all begun in 1968 when his 
penis swelled while in Vietnam and he experienced "jungle 
rot."  The veteran still complained of "septic" arthritis, 
but gastroenteritis, conjunctivitis, and urethritis were 
improved.  The examining physician stated, "The patient is 
somewhat confused about other symptomatology which may or may 
not be related to his Reiter's syndrome and indicates that he 
had records proving all of this in 1968, but the records were 
somehow discarded during an airplane trip from Vietnam."  
The examiner's impression was that the veteran's Reiter's 
syndrome was principally in remission.  With regard to the 
date of onset, the examiner commented, "Records indicate 
that Reiter's syndrome began in July, 1975, or perhaps 
February, 1975, as above mentioned."

The Board further notes that the record contains numerous 
additional letters from the veteran, which will not be 
reported in detail as they essentially reiterate contentions 
and testimony previously of record and discussed above.  
Furthermore, with these letters, the veteran submitted a 
voluminous amount of photocopied documents, which were either 
duplicates of or essentially redundant with lay statements, 
service medical records, post-service medical records, 
newspaper articles, other published articles, and other 
matters, previously of record.  These duplicate and redundant 
submissions also need not be discussed further herein.

II.  Analysis

a.  Service Connection - Original Claims

The veteran and his representative contend, in essence, that 
service connection is warranted for Reiter's syndrome and 
systemic lupus erythematosus, and also for peripheral 
neuropathy, as due to Agent Orange exposure.  Service 
connection is also requested for hepatitis, which has been 
claimed on a direct basis.

The threshold question regarding the veteran's claims is 
whether he has presented well-grounded claims.  A well-
grounded claim is one which is plausible.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) (known as the Court of Veterans Appeals prior 
to March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection for 
either Reiter's syndrome and systemic lupus erythematosus as 
a result of Agent Orange exposure; peripheral neuropathy as a 
result of Agent Orange exposure; or hepatitis, claimed as a 
liver disorder, on a direct basis.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, certain diseases, when manifested to a degree of 
10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, may be considered to have been 
incurred in service under certain circumstances, even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. 
§ 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1996).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
entitled to a presumption of Agent Orange exposure.  The 
Board further notes that the medical record indicates the 
veteran has been diagnosed with both Reiter's syndrome and 
systemic lupus erythematosus, as well as peripheral 
neuropathy.

We are aware that, because the veteran does not have one of 
the diseases listed in the above regulation (except for 
peripheral neuropathy, which did not appear within weeks or 
months of service), it appears that even the presumption of 
exposure to Agent Orange or other herbicide may be 
unavailable to him.  See McCartt v. West, ___ Vet.App. ___, 
No. 97-1831, slip op. at 6-7 (Feb. 8, 1999), where the Court 
stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  The 
Board notes, however, that VA's Adjudication Procedure 
Manual, M21-1, at Part VI, para. 7.20b, contains a more 
liberal interpretation of the presumption of exposure, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to a herbicide agent."  The Court did not expressly 
invalidate, or even mention, the manual provision in its 
McCartt decision; therefore, we will apply that more 
favorable interpretation to the veteran's case.  We find that 
the veteran is entitled to a presumption of exposure to a 
herbicide agent in service.

However, regarding the claimed Reiter's syndrome and systemic 
lupus erythematosus, which, based upon the evidence and the 
veteran's contentions, we consider together, the Board notes 
that this disorder was first diagnosed in 1975 and there are 
extensive medical records showing a continuation of the 
disorder after that date.  The Board notes that, although 
there is extensive evidence of this diagnosis after 1975, the 
medical record is entirely negative for any indication that 
the diagnosed Reiter's syndrome and systemic lupus 
erythematosus are due to Agent Orange exposure.

Likewise, the veteran had no complaints of peripheral 
neuropathy during his service, or on separation from service, 
or for several years after service.  The first evidence of 
peripheral neuropathy appears in a record of VA 
hospitalization in January 1976, which indicated both muscle 
weakness and sensory deficits.  That record indicated a 
diagnosis of peripheral neuropathy consistent with systemic 
lupus erythematosus.  As there is simply no medical evidence 
of record indicating a diagnosis of peripheral neuropathy 
within one year of the veteran's service in Vietnam, the 
veteran's neuropathy is not of the type contemplated by the 
Agent Orange regulations, since it did not arise within one 
year of exposure and resolve within two years of the date of 
onset.  The Board finds there is no medical evidence of 
record to indicate that the veteran was diagnosed with acute 
and subacute peripheral neuropathy manifest to a degree of 10 
percent or more within one year of service, as would be 
required under 38 C.F.R. § 3.307(a)(6)(ii).  Accordingly, the 
veteran is not entitled to any presumption that this disorder 
is etiologically related to exposure to herbicide agents used 
in Vietnam.

Furthermore, as with the Reiter's syndrome and systemic lupus 
erythematosus, there is also medical evidence that the 
veteran was diagnosed with peripheral neuropathy on multiple 
occasions following the initial diagnosis in January 1976.  
However, although the Board notes that there is evidence of 
this diagnosis after 1976, the medical record is entirely 
negative for any indication that the diagnosed peripheral 
neuropathy was due to Agent Orange exposure.  To the 
contrary, the record appears to indicate the neuropathy was 
secondary to the veteran's systemic lupus erythematosus.

In summation, as to the veteran's claims regarding Agent 
Orange exposure, the Board finds that there is no medical 
evidence of record suggesting a connection between the 
veteran's presumed Agent Orange exposure and his diagnosed 
peripheral neuropathy or his diagnosed Reiter's syndrome and 
systemic lupus erythematosus.  In this regard, the Board 
notes that the veteran underwent a VA examination in December 
1979 for Agent Orange exposure and the examination was 
negative for any residuals of Agent Orange exposure.  
Likewise, the veteran underwent a VA neurology consultation 
in June 1992, which diagnosed sensory neuropathy but was 
negative for any residuals attributed to Agent Orange 
exposure.

The Board has also carefully considered the January 1983 
report from the Tufts New England Medical Center concerning 
the veteran's neuropathy, which noted that findings did not 
rule out the possibility of dioxin-induced changes, but 
neither was there any clear indication in favor of such an 
explanation.  Similarly, the February 1983 report from Dr. 
Cella also indicated that one would wonder about the 
veteran's history of Agent Orange exposure being related to 
his disorders, although to date no supporting evidence had 
been found in this regard; in November 1983, Dr. Cella 
repeated that the veteran's case raised the question of 
dioxin exposure.  However, the Board notes that these medical 
records were prior to the changes in VA regulations regarding 
peripheral neuropathy issued in 1996, which required a 
diagnosis of acute and subacute peripheral neuropathy 
manifest to a degree of 10 percent or more within one year of 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
these medical opinions constituted no more than a statement 
of a possible relationship to Agent Orange, which they 
themselves indicated was fundamentally unsupported by the 
record.

The Board further notes in this regard that, after reviewing 
approximately 6,420 abstracts and scientific or medical 
articles and selecting approximately 230 epidemiological 
studies for detailed analysis, consulting with outside 
experts, and conducting public hearings, the National Academy 
of Sciences issued a report entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam" on 
July 27, 1993.  Based upon that report, the Secretary of 
Veterans Affairs determined that there was no positive 
association between AO exposure and a number of specific 
diseases, including chronic peripheral neuropathy.  Effective 
November 7, 1996, VA determined that a presumption of service 
connection was warranted for acute and subacute peripheral 
neuropathy in Vietnam veterans with a history of AO exposure, 
subject to the requirement that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  As previously 
noted, VA has determined that a presumption of service 
connection based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 341 (1994).

Accordingly, the Board finds that the reports from the Tufts 
New England Medical Center and Dr. Cella are no more than 
speculative in nature, and do not serve to make the veteran's 
claims well grounded.  Furthermore, they were subsequently 
superseded by the findings of the National Academy of 
Sciences as discussed above.  Therefore, the Board finds the 
medical record does not support the veteran's contention that 
there was a connection between his peripheral neuropathy and 
his presumed Agent Orange exposure.  Furthermore, as there is 
no supportive medical evidence of record, the Board further 
finds the medical record does not support the veteran's 
contention that there was a connection between his Reiter's 
syndrome and systemic lupus erythematosus, and his presumed 
Agent Orange exposure.

Turning now to the analysis of the veteran's claim seeking 
service connection for hepatitis, claimed as a liver 
disorder, on a direct basis, the Board observes that there is 
no medical evidence of record that the veteran was ever 
treated for hepatitis during his service.  Post-service 
medical records reveal that the veteran was first diagnosed 
with hepatitis in 1975, when it was noted that he had a 
possible salicylate-induced hepatitis.  There are numerous 
subsequent medical records that indicate a diagnosis of 
nonspecific chronic hepatitis.  However, although the veteran 
contends that the diagnosed hepatitis is due to service, the 
Board notes that this is no more than unsupported speculation 
on the veteran's part and there is no competent evidence of 
record to support his contentions in this regard.  As there 
is no competent evidence of record that the veteran's 
diagnosed hepatitis is in any way related to his service, 
this claim is also not well grounded.

With regard to all the veteran's current claims seeking 
service connection, the Board has also carefully considered 
his contentions and testimony.  However, inasmuch as he is 
offering his own medical opinion and diagnoses, the Board 
notes that the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, supra.  This is likewise true of the 
numerous lay witness statements introduced into the record on 
the veteran's behalf.

Likewise, the veteran's submission of numerous newspaper 
articles, and other photocopied professional articles and 
information discussing Reiter's syndrome, peripheral 
neuropathy, and Agent Orange, as well as other topics, does 
not serve to make the veteran's claims well grounded.  The 
submitted excerpts discussed these conditions in general but 
did not provide any discussion of the veteran's particular 
disorders, nor of any connection between the veteran's 
service and his particular conditions.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1995)  See also Libertine v. Brown, 9 
Vet.App. 521 (1996); and Beausoleil v. Brown, 8 Vet.App. 459 
(1996).

In summary, as noted previously, the Caluza precedent 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he was 
diagnosed with Reiter's syndrome and systemic lupus 
erythematosus, as well as peripheral neuropathy, several 
years after his service.  The veteran is also entitled to a 
presumption of exposure to Agent Orange.  However, there is 
no medical evidence that his diagnosed disorders are 
etiologically related to exposure to Agent Orange or other 
herbicides in service.  Similarly, the veteran has provided 
competent medical evidence that he was diagnosed with 
hepatitis several years after his service.  However, there is 
no medical evidence that the hepatitis was either manifested 
in service or was otherwise etiologically related to service.

As such evidence has not been presented here, the veteran has 
not submitted well-grounded claims of service connection for 
either Reiter's syndrome and systemic lupus erythematosus, as 
a result of Agent Orange exposure; peripheral neuropathy, as 
a result of Agent Orange exposure; or hepatitis, claimed as a 
liver disorder, on a direct basis.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  We therefore find that no further action is 
warranted relative to the development of the appellant's 
claims, based upon the information currently of record.  
Hence, the Board concludes that there are no additional 
pertinent records of treatment which are not in the claims 
folder and would be available.  See Counts v. Brown, 6 
Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the veteran of particular evidence needed to make 
his application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.

b.  New and Material Evidence - Previous Claims

The previous decisions of the Board in July 1978 and October 
1984, and the unappealed August 1988 RO rating action, 
denying service connection for Reiter's syndrome and systemic 
lupus erythematosus, are final, and therefore, not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  In order to reopen the claim, the 
appellant must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the 1989 decision, we must first note that 
the Court of Appeals for Veterans Claims (CAVC) has 
previously held that the Secretary of Veterans Affairs, and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the CAVC:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet.App. 11, 20-21 
(1998).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is 'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time in 
connection with the appellant's claim for service connection 
for Reiter's syndrome and systemic lupus erythematosus is 
that which has been submitted since the RO entered its 
decision on this matter in August 1988.

The Board notes that, in its January 1992 statement of the 
case and its October 1992 supplemental statement of the case, 
the RO properly cited to, and quoted, 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge.  The RO noted 
that the veteran had submitted no new and material evidence 
to reopen his claim.  Later, in its February 1996 
supplemental statement of the case, the RO did not expressly 
cite the regulation, but incorporated by reference the 
previous statement of the case and supplemental statement of 
the case.  In this instance, the RO's analysis appears to 
have been appropriately predicated upon the language of 
section 3.156, even though language derived from the 
materiality test in Colvin, supra, was included in the latter 
supplemental statement of the case.  The RO's denial of 
reopening was based upon its conclusion that the evidence 
submitted in support of reopening "essentially duplicates 
evidence which was previously considered and is merely 
cumulative."  In any event, we must review the RO's action 
in light of Hodge, and the interpretive gloss which that 
Court decision has added to the regulation.  See Elkins, 
supra, slip op. at 17 (Holdaway, J., concurring).

The evidence submitted both before and since the final RO 
decision entered in 1988 has been exhaustively described 
hereinabove, and will not be reiterated here.  However, 
regarding Reiter's syndrome and systemic lupus erythematosus, 
we note that the evidence has shown, for many years, that the 
symptom complex so diagnosed was first documented in 1975, 
with extensive medical records after that date showing its 
continuation.  The Board notes that, although there is 
extensive evidence of this diagnosis after 1975, the record 
on appeal is entirely negative for any competent medical 
opinion evidence indicating that the diagnosed Reiter's 
syndrome and systemic lupus erythematosus were incurred in 
service.

A number of physicians have gone on record as to their 
opinions regarding the possibility of inservice incurrence of 
Reiter's syndrome and/or systemic lupus erythematosus.  To 
again mention a few, Dr. Anderson opined, in December 1978, 
that the disorder probably began in service, if his history 
of back and peripheral joint symptoms, urethritis, 
conjunctivitis, and skin lesions in service could be 
validated.  A January 1982 statement by a VA physician noted 
that, upon consultation with a rheumatologist regarding the 
veteran's self-described symptoms in service, he was told 
"it was not impossible" that they could have represented 
Reiter's syndrome.  Dr. Cella, in statements from February 
and November 1983, opined that the initial attack probably 
occurred in Vietnam, again based upon the veteran's history 
of in-service manifestations.  Also, in August 1985, a VA 
specialist in rheumatology recounted the veteran's history in 
detail and stated that his condition might be service 
connected, if the allegations of onset of the illness while 
in the service in 1968 were true.  We thus see that none of 
the above statements was based upon the physician's 
assessment of any disorder affirmatively documented in the 
service medical records.

Two medical opinions have been entered into the record with 
regard to service incurrence of Reiter's syndrome during the 
veteran's current attempt to reopen his claim.  The first, 
dated in October 1990, is by the same physician who had 
prepared the August 1985 report.  While observing that that 
no new substantiating information had come to light since 
1985, this doctor noted the service record which showed 
treatment of a fever of unknown origin, and penicillin 
therapy.  It was further noted that gonococcal urethritis 
might have been the disorder treated and that, since, in some 
people, such urethritis is followed by arthritis, 
conjunctivitis, skin rash, and other manifestations of 
Reiter's syndrome, this "could provide a link to establish 
service connection" (emphasis added).  Second, a VA medical 
examiner was asked to render an opinion as to possible 
service connection in January 1998.  That examiner, after 
reviewing the history of the case and noting the veteran's 
assertion that records which would support his account of 
inservice manifestations had been lost, reported that the 
date of onset of Reiter's syndrome was in 1975.

The remainder of the evidence received in conjunction with 
the veteran's attempt to reopen his claim consists of his 
oral hearing testimony, medical records showing recent 
treatment for various disorders, and copies of articles and 
texts on a variety of subjects.  While some of this evidence 
is new in the sense that it was not previously of record, it 
is nonetheless cumulative and repetitious in nature, in that 
none of it provides the element needed to establish service 
connection for Reiter's syndrome and/or systemic lupus 
erythematosus, i.e., a medical nexus to service.  
Therefore, we find the evidence is not new and material.  It 
adds nothing new to the body of evidence and contentions 
previously adjudicated.  Moreover, even if it were to be 
considered new, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

Clearly, this matter involves a complicated medical question, 
and the Board is not permitted to draw inferences as to 
medical causation or etiology without a solid foundaton in 
the record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991).  The Court of Appeals for Veterans Claims  has 
emphasized, with regard to medical nexus evidence required to 
well ground a claim, that, "[b]y using the term 'could,' 
without supporting clinical data or other rationale, [a 
doctor's] opinion is simply too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence."  Bloom v. West, ___ Vet.App. ___, No. 97-1463, 
slip op. at 4 (Feb. 10, 1999).  In so stating, the Court 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."

In this case, we have a large body of evidence, and numerous 
medical statements, yet not one of the physicians who have 
reviewed the matter has firmly linked the etiology of the 
claimed disorder to service.  Even the VA rheumatologist, who 
addressed this case both in the prior final adjudication and 
in the current attempt to reopen the claim, engaged in a 
logical leap by speculating that, assuming the veteran was 
treated for gonococcal urethritis in service, and since such 
urethritis is, in some people, followed by other 
manifestations of Reiter's syndrome, this could establish 
service connection.

As noted above, the Board has no reason to doubt the 
sincerity of the statements offered by the veteran in support 
of his claim, but lay assertions do not constitute competent 
medical evidence sufficient to reopen the claim.  See Annoni 
v. Brown, 5 Vet.App. 463, 467 (1993), citing Espiritu v. 
Derwinski, supra.  See also Bostain v. West and Routen v. 
Brown, supra; Carbino v. Gober, 10 Vet.App. 507, 510 (1997), 
aff'd sub nom. Carbino v. West, ___ F.3d. ___ (Fed. Cir. Feb. 
12, 1999).

In view of the foregoing, the Board must point out that, even 
if we were to have determined that the recently submitted 
evidence is new and material and sufficient to reopen the 
claim, "the reopened claim would still be not well grounded 
as a matter of law because of the clear absence from the 
total record of a required Caluza element"- i.e., medical 
nexus evidence.  See Winters v. West, supra,
slip op. at 6-7.

Accordingly, based upon review of the relevant evidence in 
this matter, and for the reasons and bases discussed above, 
it is the decision of the Board that new and material 
evidence to warrant reopening the veteran's claim of service 
connection for Reiter's syndrome and systemic lupus 
erythematosus, on a direct basis, has not been submitted.  
The law is clear that "the Board does not have jurisdiction 
to consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

c.  Clear And Unmistakable Error

The veteran argues that there was clear and unmistakable 
error in previous rating decisions dated December 3, 1969; 
March 25, 1976; May 21, 1976; and January 14, 1995, although 
the veteran has not specified in what way he believes these 
decisions were erroneous.

Regarding the rating decisions which the veteran has alleged 
to contain clear and unmistakable error (CUE), the Board 
notes the record demonstrates that, by a rating decision 
dated December 3, 1969, service connection was granted for 
residuals of a pyogenic infection, with the assignment of a 
noncompensable disability evaluation, and service connection 
was denied for malaria.  The veteran was provided with notice 
of that rating decision and did not appeal.  Likewise, by a 
rating decision dated March 25, 1976, the veteran was granted 
a permanent and total disability rating for non-service 
connected-pension benefits, effective from July 24, 1975.  He 
was provided with notice of that rating decision and did not 
appeal.

Subsequently, by a rating decision dated May 21, 1976, an 
earlier effective date of October 2, 1974, was assigned for 
the veteran's pension benefits.  He was provided with notice 
of that determination in the rating decision and did not 
appeal.  The rating decision further continued the denial of 
claims seeking service connection for Reiter's syndrome, 
systemic lupus erythematosus, and rheumatoid arthritis.  The 
veteran did appeal that portion of the rating decision, but 
the denial of service connection was continued by the Board, 
in the decision of July 1978.  With reference to the recently 
developed law and regulations cited in the Introduction 
hereinabove, we note that the veteran has not made a claim of 
clear and unmistakable error pertaining to the July 1978 
decision of the Board.  Finally, by a rating decision dated 
January 14, 1995, service connection was denied for porphyria 
cutanea tarda.  The veteran was provided with notice of that 
rating decision and did not appeal.

The Board will first address the portion of the May 21, 1976, 
rating decision which denied service connection for Reiter's 
syndrome, systemic lupus erythematosus, and rheumatoid 
arthritis, and which was previously appealed by the veteran 
to the Board.  Insofar as the veteran claims CUE with that 
portion of the rating decision (in contrast to the RO's grant 
of an earlier effective date for the veteran's pension 
benefits in the same rating decision, which is discussed 
below), the Board finds that the May 21, 1977, decision is no 
longer subject to challenge on the basis of CUE.  
Specifically, the Board's July 1978 decision reviewed all of 
the evidence submitted before and after the May 1977 rating 
decision, and thereafter denied the veteran's claim of 
entitlement to service connection for a disorder currently 
diagnosed as Reiter's syndrome.  Therefore, that portion of 
the RO's May 21, 1997, rating decision was subsumed by the 
Board's July 1978 decision.  See 38 C.F.R. § 20.1104 (1998).  
Accordingly, as a matter of law, none of the rating decisions 
that preceded the Board's July 1978 decision, and that 
addressed the issue of entitlement to service connection for 
Reiter's syndrome, can be challenged on the basis of CUE.  
See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; VAOPGCPREC 14-95 
(1995); see also Chisem v. Gober, 10 Vet.App. 526 (1997).  As 
a result, any claim that poses such a challenge must be 
denied as legally insufficient.

The Board further notes that the veteran's claim of CUE is 
directed toward the RO's May 1976 rating decision, and not 
toward the Board's July 1978 decision.  See 38 C.F.R. 
§ 20.1100 (1998).  Thus, notwithstanding the provisions of 
Public Law No. 105-111, the Board finds, after a careful 
review of the entire record, that the veteran has not 
specifically raised a claim of CUE in the Board decision.  
See Dittrich v. West, 11 Vet.App. 10 (1998) (finding no claim 
of CUE in Board decision presented by record, where claim on 
appeal involved CUE in RO decision).

With regard to all of the remaining issues within the above 
noted rating decisions which were not appealed by the 
veteran, the Board notes that VA rating decisions which are 
not timely appealed are considered final and binding in the 
absence of a showing of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.105.  Clear 
and unmistakable error is a very specific and rare kind of 
error.  To establish a valid CUE claim, a claimant must show 
that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principii, 3 Vet. App. 310, 313 (1992).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  "[D]isagreement with how the facts 
were weighed and interpreted does not amount to a claim for 
CUE."  Shockley v. West, 11 Vet. App. 208, 214 (1998) 
(citing Russell, supra).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the alleged error.  Fugo v. Brown, 6 Vet.App. 40, 43-44 
(1993).  If the error alleged is not the type of error that, 
if true, would be CUE on its face, if the claimant is only 
asserting disagreement with how the RO evaluated the facts 
before it, if the claimant has only alleged a failure on the 
part of VA to fulfill its duty to assist, or if the claimant 
has not expressed with specificity how the application of 
cited laws and regulations would dictate a "manifestly 
different" result, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or lack of entitlement under the law.  Luallen v. Brown, 8 
Vet.App. 92 (1995); Caffrey v. Brown, 6 Vet.App. 377, 384 
(1994).

In the present case, the Board finds that the veteran's claim 
of CUE in the rating decisions of December 3, 1969, March 25, 
1976, May 21, 1976, and January 14, 1995, must be denied as 
legally insufficient.  In order to successfully establish a 
claim of clear and unmistakable error, the veteran must show 
that the decisions were manifestly in error given the facts 
that were then before the adjudicators, and given the laws 
and regulations which were then in effect.

In this regard, the Board finds that the veteran has not 
fulfilled his burden of stating a valid claim of CUE.  He has 
not shown that the facts that were before the RO at the time 
of the any of the disputed rating decisions were incorrect, 
nor has he made any allegations with respect to the 
misapplication of specific laws or regulations then extant.  
Rather, he has alleged a general disagreement with the 
outcome of the rating decisions.  This allegation amounts to 
no more than mere disagreement with how the RO weighed or 
evaluated the facts in those prior adjudications which, as a 
matter of law, is insufficient to give rise to a valid claim 
of CUE.  See Eddy, supra. Accordingly, the claim of clear and 
unmistakable error in previous rating decisions dated 
December 3, 1969, March 25, 1976, May 21, 1976, and January 
14, 1995, must therefore be denied as legally insufficient.


ORDER

1.  New and material evidence having not been submitted to 
reopen the veteran's claim of service connection for Reiter's 
syndrome and systemic lupus erythematosus, on a direct basis, 
reopening of that claim is denied.



2.  Service connection for Reiter's syndrome and systemic 
lupus erythematosus, claimed as due to Agent Orange exposure, 
is denied, since a well-grounded claim has not been 
presented.

3.  Service connection for peripheral neuropathy, claimed as 
due to Agent Orange exposure, is denied, since a well-
grounded claim has not been presented.

4.  Service connection for hepatitis, claimed as a liver 
disorder, on a direct basis is denied, since a well-grounded 
claim has not been presented.

5.  The claim that the December 3, 1969, March 25, 1976, May 
21, 1976, and January 14, 1995, rating decisions were clearly 
and unmistakably erroneous is legally insufficient, and the 
claim must therefore be denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


- 46 -


